        Case 2:17-cv-02712-JJT Document 85 Filed 02/27/19 Page 1 of 4




 1 Kenneth H. Brendel (#019003)
   Thomas E. Dietrich (#031299)
 2
   MANGUM, WALL, STOOPS & WARDEN, PLLC
 3 100 N. Elden St.
   Flagstaff, AZ 86001
 4 Tel. 928.779.6951
   kbrendel@mwswlaw.com
 5
   tdietrich@mwswlaw.com
 6
   Attorneys for Plaintiff Jason Scott Collection,
 7 Inc.
 8
 9                           UNITED STATES DISTRICT COURT

10                                  DISTRICT OF ARIZONA
11   Jason Scott Collection, Inc., an Arizona        Case No. 2:17-cv-02712-JJT
12   corporation,
                      Plaintiff,
13                                                   PLAINTIFF'S RESPONSE IN
            v.
14                                                   OPPOSITION TO DEFENDANTS'
     Trendily Furniture, LLC, a Texas limited        MOTION FOR LEAVE TO FILE
15   liability company; Trendily Home                SURREPLY
     Collection, LLC, a Texas limited liability
16   company; Rahul Malhotra, an individual;
     John Doe Corporations 1-10; and John
17   Does 1-10,

18                    Defendants.

19
20          Plaintiff Jason Scott Collection, Inc. ("Jason Scott") opposes the motion by

21   Defendants Trendily Furniture, LLC et al. ("Defendants") to file a surreply in the pending

22   summary judgment proceedings for the following three reasons.

23          First, Defendants' concurrent motion to file a surreply and actual filing thereof is

24   improper. "Neither Federal Rule of Civil Procedure 7 nor the local rules of practice for

25   this District provide for the filing of a surreply, and surreplies are not authorized by any

26   other rules of procedure absent express leave of the Court." Jensen v. EXC, Inc., No. CV-
        Case 2:17-cv-02712-JJT Document 85 Filed 02/27/19 Page 2 of 4




 1   15-08019-PCT-SPL, 2017 WL 6523446, at *2 (D. Ariz. Sep. 22, 2017); see also
 2   Millenium 3 Techs. v. ARINC, Inc., No. CV 08-1257-PHX-JAT, 2008 WL 4737887, at *2
 3   (D. Ariz. Oct. 29, 2008). By filing a motion to file surreply and the surreply together, a
 4   party has "essentially filed a Surreply without first obtaining leave of this Court to do so."
 5   Millenium, 2008 WL 4737887 at *2. Such a surreply is therefore improper. Id.
 6          Second, Defendants' motion should be denied because there are no "exceptional or
 7   extraordinary circumstances warranting a surreply." Sims v. Paramount Gold & Silver
 8   Corp., No. CV 10-356-PHX-MHM, 2010 WL 5364783, at *8 (D. Ariz. Dec. 21, 2010).
 9   "[C]ourts will not allow surreplies except in the most extraordinary circumstances." Id;
10   see also ML Liquidating Trust v. Mayer Hoffman McCann P.C., No. 2:10-cv-02019-RRB,
11   2011 WL 10451619, at *1 (D. Ariz. Mar. 11, 2011). "Surreplies are highly disfavored, as
12   they usually are a strategic effort by the nonmoving party to have the last word on a
13   matter." Sims, 2010 WL 5364783 at *8. As described in ML Liquidating, a surreply is
14   appropriate when a moving party "raises new issues or new evidence in a reply brief."
15   2011 WL 10451619 at *1. However, where that party merely makes an argument in its
16   reply brief that is responsive to an argument made in the non-moving party's opposition,
17   there are no "extraordinary circumstances" warranting leave to file a surreply. Id.
18   (explaining that, in cases that permitted a surreply, "entirely new issues were raised in the
19   reply brief, not merely a responsive argument, as is the case here."). Jason Scott made its
20   argument regarding Dastar and Mercado in response to Defendants' Dastar argument
21   raised in their opposition brief. Defendants purported in their brief to be relying on "Ninth
22   Circuit jurisprudence." Though they did not actually cite any, they could have if they had
23   chosen to do so at that time. Their failure is no excuse to allow a surreply where Jason
24   Scott's reply did not raise either a new issue or new evidence.
25          Third, the motion to file surreply should be denied because the surreply is not of
26   help to deciding the matter at hand. See Jensen, 2017 WL 6523446 at *2 (denying motion




                                                  -2-
        Case 2:17-cv-02712-JJT Document 85 Filed 02/27/19 Page 3 of 4




 1   on that basis). The first case cited by Defendants, Slep-Tone Ent. Corp. v. Wired for Sound
 2   Karaoke & DJ Serv., LLC, 845 F.3d 1246 (9th Cir. 2017), fully supports Jason Scott's
 3   position. In that case, the plaintiff "alleges possible confusion over the source of content,"
 4   consisting of karaoke soundtracks. Id. at 1249 (emphasis added). The Ninth Circuit
 5   specifically found the plaintiff's claim did not concern a "tangible good." Id. at 1250.
 6   "Instead, Defendants make allegedly unauthorized use of the content of Plaintiff's karaoke
 7   tracks, which Dastar precludes as a trademark claim." Id. That is exactly in line with the
 8   holding in Mercado—that Dastar bars trademark claims based on copying of content but
 9   does not bar claims based on copying of tangible goods. [See Doc. 82 at 7-8]
10          The second case Defendants cite is Fleischer Studios, Inc. v. A.V.E.L.A., Inc. In
11   Defendants' surreply, one wonders why they chose not to provide the Federal Reporter
12   citation for this case. [Doc. 84 at 3] Apparently, they did so to conceal that the opinion
13   they cited was withdrawn and superseded by a later Ninth Circuit opinion. See
14   Fleischer, 636 F.3d 1115 (9th Cir. Feb. 23, 2011), opinion withdrawn and superseded by
15   654 F.3d 958 (9th Cir. Aug. 19, 2011). Defendants cite the first Fleischer opinion, which
16   did refer to Dastar as barring a trademark claim over a copyrighted image of Betty Boop
17   that was in the public domain. 636 F.3d at 1124. But Defendants fail to inform the Court
18   that the language they cite was superseded in its entirety by the second Fleischer
19   opinion—which does not mention Dastar anywhere. See 654 F.3d 958. Rather, in the
20   second Fleischer opinion, the Ninth Circuit held the plaintiff could have asserted a
21   trademark claim regarding the image of Ms. Boop, if it had been able to show secondary
22   meaning. Id. at 967. Not only have Defendants overtly tried to mislead the Court in their
23   surreply, their cases fully support Jason Scott's positions.
24          For these three reasons, Jason Scott respectfully requests that the Court deny
25   Defendants' motion for leave to file a surreply.
26   ///




                                                   -3-
        Case 2:17-cv-02712-JJT Document 85 Filed 02/27/19 Page 4 of 4




 1         RESPECTFULLY SUBMITTED this 27th day of February, 2019.
 2
                                              By /s/ Thomas E. Dietrich
 3
                                              Kenneth H. Brendel
 4                                            Thomas E. Dietrich
                                              Mangum, Wall, Stoops & Warden, PLLC
 5                                            100 N. Elden St.
                                              Flagstaff, AZ 86001
 6
                                              Attorneys for Plaintiff Jason Scott Collection,
 7                                            Inc.
 8
           I hereby certify that on February 27, 2019, I electronically submitted the attached
 9
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
10
     Notice of Electronic Filing to the following CM/ECF registrant:
11
12         Brandon Leavitt
           Eldredge Law Firm
13         4204 SW Green Oaks Blvd., Ste. 140
           Arlington, TX 76017
14         tel. 214.727.2055
           brandon@dfwpatentlaw.com
15
16         Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26




                                                -4-
